UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1479


KOUAMI DOUNOU; AFANDJI DOUNOU,

                Petitioners,

          v.

MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of Orders of the Board of Immigration
Appeals.


Submitted:   December 17, 2008               Decided:   January 22, 2009


Before WILKINSON, TRAXLER, and AGEE, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Mina Bahgat, FAYAD & ASSOCIATES, INC., Richmond, Virginia, for
Petitioners.   Gregory G. Katsas, Assistant Attorney General,
Carol Federighi, Senior Litigation Counsel, Rebecca Hoffberg,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kouami Dounou (“Dounou”) and his wife, Afandji Dounou,

(collectively          “Petitioners”),      natives     and   citizens        of   Togo,

petition    for    review     of   two     separate    orders     of    the    Board   of

Immigration Appeals (“Board”) dismissing their appeals from the

immigration judge’s decisions denying their requests for asylum,

withholding       of    removal,     and   protection      under       the    Convention

Against Torture.           Dounou is the primary applicant for asylum;

the claims of his wife are derivative of his application.                          See 8

U.S.C. § 1158(b)(3) (2006); 8 C.F.R. § 1208.21(a) (2008).

            In their petition for review, the Petitioners first

argue     that    they     established       extraordinary        circumstances        to

excuse Dounou’s failure to file his asylum application within

one year of his arrival.              We lack jurisdiction to review this

claim pursuant to 8 U.S.C. § 1158(a)(3) (2006).                        See Almuhtaseb

v. Gonzales, 453 F.3d 743, 747-48 (6th Cir. 2006) (collecting

cases).     Given this jurisdictional bar, we also cannot review

the underlying merits of the Petitioners’ asylum claims.

            The        Petitioners    also       contend   that    the       immigration

judge erred in denying their request for withholding of removal.

“To qualify for withholding of removal, a petitioner must show

that he faces a clear probability of persecution because of his

race, religion, nationality, membership in a particular social

group, or political opinion.”                Rusu v. INS, 296 F.3d 316, 324

                                             2
n.13 (4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430

(1984)); see 8 C.F.R. § 1208.16(b) (2008).               Based on our review

of the record, we find that substantial evidence supports the

finding     that   the    Petitioners    failed    to    make    the    requisite

showing before the immigration court.              We therefore uphold the

denial of their request for withholding of removal.

               Accordingly, we dismiss in part and deny in part the

petition for review. *         We dispense with oral argument because the

facts    and    legal    contentions    are   adequately   presented      in   the

materials      before    the   court   and    argument   would    not    aid   the

decisional process.

                                                  PETITION DISMISSED IN PART
                                                          AND DENIED IN PART




     *
        The Petitioners fail to raise any specific issues
regarding the denial of their request for protection under the
Convention Against Torture in their brief before this court and
have therefore waived appellate review of this claim. See Fed.
R. App. P. 28(a)(9)(A) (“[T]he argument . . . must contain
. . . appellant’s contentions and the reasons for them, with
citations to the authorities and parts of the record on which
the appellant relies.”); Edwards v. City of Goldsboro, 178 F.3d
231, 241 n.6 (4th Cir. 1999) (“Failure to comply with the
specific dictates of [Rule 28] with respect to a particular
claim triggers abandonment of that claim on appeal.”); see also
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004).



                                         3